Hunstein, Justice.
Appellant, Rodriquez Cordell Favors, was convicted of murder and two counts of armed robbery.1 He appeals and we affirm.
1. Viewed to support the verdict, the evidence at trial established that appellant, accompanied by co-defendant Edward Weston, followed a Chevrolet Blazer owned and driven by the victim, Derrick Young, for the purpose of stealing the vehicle. After Young stopped the Blazer in a driveway, appellant got out of his car, pointed a .22 caliber semi-automatic handgun at Herbert Minor, Young’s passenger, and told him to get on the ground. Appellant entered the passenger side of the Blazer and ordered Young out of the car. Appellant shot and killed Young as Young reached for his keys. Minor ran to a nearby house as appellant and Weston drove off. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found appellant guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Appellant’s contention that he was unconstitutionally denied access to certain information compiled by, or available to, the prosecution is without merit. Pennsylvania v. Ritchie, 480 U. S. 39 (107 SC 989, 94 LE2d 40) (1987); Brady v. Maryland, 373 U. S. 83 (83 SC 1194, 10 LE2d 215) (1963).

Judgment affirmed.


All the Justices concur.


 The murder and robberies took place on January 5,1992. Favors was indicted on April 21, 1992 in Fulton County. He was found guilty on all counts on February 24, 1993 and was sentenced the next day to life imprisonment for the murder and two twenty-year sentences to run consecutively for the armed robbery counts. His motion for new trial was filed March 26, 1993, amended on March 4,1994 and denied that same day. Favors filed a notice of appeal to this Court on April 4,1994, and the appeal was docketed on November 8,1994. The case was submitted for decision on January 25, 1995.